Case 2:20-cv-00004-JRG Document 179 Filed 12/02/20 Page 1 of 7 PageID #: 5346




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


 JOE ANDREW SALAZAR,

    Plaintiff,

    v.                                     Civil Action No. 2:20-cv-00004-JRG

 AT&T MOBILITY LLC,                        JURY TRIAL DEMANDED
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

    Defendants

    and

 HTC CORP., and HTC AMERICA, INC.,

    Intervenors.


    PLAINTIFF’S SUR-REPLY IN OPPOSITION TO (Dkt. 147) DEFENDANTS’
    AND INTERVENORS’ MOTION TO EXCLUDE CERTAIN TESTIMONY OF
                         DENNIS M. GIUFFRE




                                      1
Case 2:20-cv-00004-JRG Document 179 Filed 12/02/20 Page 2 of 7 PageID #: 5347




       In reply, Defendants persist in advancing the fallacy that Salazar’s ‘467 patent claims are

limited to two-way infrared (IR) frequency communication capability. In the end, the motion is

doomed by their decision to willfully ignore the scope of the asserted claims and controlling

precedent. The Court should deny the motion.

       A.      Mr. Giuffré’s Apportionment Analysis Satisfies Daubert.

       Mr. Giuffré engaged in an apportionment analysis to arrive at his proposed royalty ranges.

Dkt. 164 at 3-6. That Defendants don’t understand or agree with his analysis is no basis to exclude

his opinions. Their insistence that apportionment occur in the selection of the royalty base ignores

controlling precedent.    Dkt. 164 at 5 (citing Exmark Mfg. and others for proposition that

apportionment can occur in the selection of a base, a rate or both). Where, as here, the asserted

claims are drafted broadly to encompass an entire saleable product (i.e., a smartphone), rather than

a single component (i.e., two-way IR capability), the royalty base may include the value of the

entire accused device—be it a lawn mower (Exmark Mfg. Co. v. Briggs & Stratton Prods. Grp.,

LLC, 879 F.3d 1332, 1348-49 (Fed. Cir. 2018)), a radiology treatment machine (Univ. of

Pittsburgh v. Varian Med. Sys, 561 Fed. App’x 934, 947-50 (Fed. Cir. 2014)), or a snow plow

assembly (Douglas Dynamics, LLC v. Buyers Prods. Co., 76 F. Supp. 3d 806, 815-19 (W.D. Wisc.

2014)). Defendants appear to suggest that a royalty base may include only the value of products

accused of infringing the “inventive” aspects of an asserted patent. In other words, Defendants

contend the royalty base here must exclude the value of every element aside from the two-way IR

capability of claim 1. But that approach was specifically rejected in this District where, as here, it

would remove the value of claimed elements. ThinkOptics, Inc. v. Nintendo of Am., Inc., 2014

WL 2859578 *2 (E.D. Tex. June 21, 2014) (where base excluded the value of claimed elements it

did not tie the proof of damages to the claimed invention’s footprint to the marketplace; excluding



                                                  1
Case 2:20-cv-00004-JRG Document 179 Filed 12/02/20 Page 3 of 7 PageID #: 5348




defendant’s expert’s opinion).     Defendants’ “argument rises and falls on a single, central

assumption: the [two-way IR communication capability] [i]s the only ‘patented feature’ of the

[‘467] patent.” Douglas Dynamics, 76 F. Supp. 3d at 816. But the ‘467 patent is directed to an

entire communication command and control sensing system (C3S system) with numerous recited

features and capabilities, including two-way RF communication capabilities, a sound-activated

device used to recognize sound signals including sound commands corresponding to executable

logical commands, a sound and data coupling device adapted to receive sound (including voice)

as data signals, touch sensitive screen, among many other capabilities and features recited (i.e., a

smartphone type of device)—not just the two-way IR capability that Defendants pretend defines

the invention. See id. (patent was directed to an entire snow plow assembly, not just a linkage

mechanism). In these instances, the base may comprise the entire value of the accused product so

long as the rate is appropriately adjusted. See Exmark Mfg., 879 F.3d at 1348-49. 1

       B.      Mr. Giuffré’s Convoyed Sales Analysis Is Appropriate and Admissible.

1
  Since VirnetX, Inc. v. Cisco Sys. Inc., 767 F.3d 1308 (Fed. Cir. 2014), the Federal Circuit has
clarified the law in Exmark on the use of the entire market value of an accused product in the
“base” for purposes of calculating damages for infringement. See, e.g., John C. Paul, Brian
Kacedon & Robert C. MacKichan III, The Entire Market Value of a Product May Be Used as a
Base for Calculating Royalties Without Showing that the Inventive Features Drove Market
Demand, Finnegan (Feb. 7, 2018), https://www.finnegan.com/en/insights/articles/the-entire-
market-value-of-a-product-may-be-used-as-a-base-for-calculating-royalties-without-showing-
that-the-inventive-features-drove-market-demand.html. Aside from the evolving law, Defendants’
reliance on VirnetX is misplaced, as the facts are distinguished from Exmark and the present case.
Unlike Exmark, where the claims at issue were directed at the entire lawn mower and here the ‘467
patent claims are directed at the entire Accused Phones, the patent claims at issue in VirnetX were
directed to only very limited features (FaceTime/VPN on Demand) of the accused “iOS” devices
(the Apple iPhone 4S, iPod Touch, iPad). The Federal Circuit in VirnetX concluded that the jury
instruction there was not consistent with the law because the damages expert relied on the entire
value of the iOS devices as the “smallest salable unit,” which “was intended to produce a royalty
base more closely tied to the claimed invention,” without attempting to apportion the claimed VPN
on Demand and FaceTime features. In the present case, the smallest saleable unit that the asserted
claims are directed to is the entire smartphone—the Accused Phones that embody all the features
of the asserted claims—and therefore it is appropriate for the revenue associated with them to be
included in the base. See VirnetX, 767 F.3d at 1326-28.

                                                 2
Case 2:20-cv-00004-JRG Document 179 Filed 12/02/20 Page 4 of 7 PageID #: 5349




    As noted in Salazar’s Opposition, Mr. Giuffré’s report explains why and how the convoyed

wireless services sales are tied to the sales of the Accused Devices and the value of the royalty

base that is attributable to the convoyed sales versus the accused products. Dkt. 164 at 7-

9. See Realtime Data, LLC v. Actian Corp. et al., 2017 WL 1513098, at *1 (E.D. Tex. April 27,

2017). In reply, Defendants retreat from their sweeping misstatement that convoyed sales may

never be included in a royalty base (Dkt. 147, II.B at 7), to the more narrow—but no less

incorrect—proposition that consideration of convoyed sales in this royalty analysis depends upon

demand for the two-way IR capability element of claim 1. Reply at 4. The argument fails on at

least two fronts. First (and yet again), the ‘467 patent does not claim two-way IR capability in

isolation. Rather, the patent claims a C3S system (i.e., a smartphone) that includes, among many

other things, two-way IR and RF communication capability. See, e.g., Dkt. 164 at Ex. A, 25:57-

26:34. The Accused Devices infringe because they embody all elements of the asserted claims,

not just two-way IR communication capability element of claim 1. Second, the test for including

convoyed sales considers not whether a single element of an asserted patent creates demand, but

rather whether bundling sales of the infringing products – here the Accused Devices – with the

sales of the collateral products/services (convoyed sales) drive the demand for the overall sales. 2

See Interactive Pictures v. Infinite Pictures, Inc., 274 F.3d 1371, 1384 (Fed. Cir. 2001); Trans-

World Mfg. Corp. v. Al Nyman & Sons, Inc., 750 F.2d 1552, 1568 (Fed. Cir. 1984).




2
  For example, in Interactive Pictures, though not all of defendant’s products infringed, plaintiff
contended that the accused products were bundled with sales of other products and drove the
overall sales of defendant's products. Interactive Pictures v. Infinite Pictures, Inc., 274 F.3d 1371,
1384 (Fed. Cir. 2001). The Federal Circuit agreed the expert permissibly included all products in
the royalty base. “The jury was entitled to rely on evidence of bundling and convoyed sales in
determining the proper scope of the royalty base.” Id. at 1385.
                                                  3
Case 2:20-cv-00004-JRG Document 179 Filed 12/02/20 Page 5 of 7 PageID #: 5350




       C.      Mr. Giuffré’s Consideration of the Smartphone Royalty Stack and
               Mformation v. RIM Is Appropriate and Admissible.

       Rather than address the merits of Salazar’s opposition, Defendants baldly reassert their

contention that the Mformation patents are not sufficiently comparable to the ‘467 patent to be

admissible. Reply at 5 (suggesting that Mr. Giuffré’s testimony be excluded under Fed. R. Evid.

401 & 403). Salazar squarely addressed this in his Opposition. Dkt. 164 at 3-4 & 8. 3 It’s important

to note that Defendants are not challenging Mr. Giuffré’s methodology of considering royalty

determinations for other patents. Instead they attack the evidence as insufficiently comparable.

But challenges to the degree of comparability of patents or licenses are factual issues, best

addressed by cross examination, not exclusion. See GREE, Inc. v. Supercell, OY, 2020 WL

4057640 * (E.D. Tex. July 20, 2020) (citing ActiveVideo Networks, Inc. v. Verizon Commc’ns,

Inc., 694 F.3d 1312, 1333 (Fed. Cir. 2012)).

       Aside from his own research, Mr. Giuffré relied on the opinion of Salazar’s technical

expert, Dr. Gottesman, to conclude that the Mformation patents are sufficiently comparable to

serve as a data point in his royalty analysis. Dkt. 164 at 10 (citing Ex. C at 29:17-31:7 & 247:22-

249:8). This is entirely appropriate because Mr. Giuffré is not an expert in the relevant technology.

See GREE, Inc., 2020 WL 4057640 at *6 (“Dr. Becker is not a technical expert …. it was proper

as well as logical that he would rely on Dr. Akl, a technical expert, who concluded that the patents

are technologically comparable.”). Notably, Defendants made no challenge to Dr. Gottesman’s

opinions that the Mformation patents are technologically comparable. See id. Mr. Giuffré’s

consideration of the royalty awarded in Mformation is appropriate and admissible.



3
 Salazar likewise squarely addressed the allegation that Mr. Giuffré impermissibly doubled the
Mformation royalty rate. Dkt. 164 at 10-11 (explaining the relationship of the Mformation patents
and why Mr. Giuffré considered them together in his royalty analysis). The suggestion that Salazar
conceded or failed to address the point is absurd. Reply at 5.
                                                 4
Case 2:20-cv-00004-JRG Document 179 Filed 12/02/20 Page 6 of 7 PageID #: 5351




       D. Mr. Giuffré May Properly Testify to His Understanding of the Accused Devices.

    Defendants persist that Mr. Giuffré may not testify that two-way IR capability is “integrated”

in the Accused Devices. But Mr. Giuffré’s damages analysis assumes the ‘467 patent is valid and

infringed (i.e., each element of the asserted claims is present in the Accused Devices). And his

understanding that the ‘467 patent claims a C3S system “integrated” with various features and

capabilities comes, in part, from Dr. Gottesman, a technical expert. Defendants know this, because

they attached the source of Mr. Giuffré’s understanding to their motion. Dkt. 147, Ex. D (opining

that the ‘467 patent discloses a C3S system “integrated with more features than those disclosed in

[the Mformation] patents.”). Mr. Giuffré read the claims of the ‘467 patent, which include a C3S

system comprising, among other things, two-way IR communication capability. Ex. G at 51:19-

23; Dkt. 164, Ex. A at 26:13-17. And, based on the information he received about the opinions of

the experts in Salazar I, he understands that there are no infringing alternatives, a separate add-on

feature would be the “next best thing,” and that certain stand-alone add on products were

considered by the experts in Salazar I. Dkt. 164 at 12 (citing Ex. C at 53:25-55:3; 147:8-148:7 &

149:11-150:5). 4 He may properly testify about knowledge he gleaned from other experts and his

own studies that inform his understanding of the asserted claims, the Accused Devices, and the

availability (or not) of non-infringing alternatives. GREE, Inc., 2020 WL 4057640 at *6; see also

Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1321 (Fed. Cir. 2014) (“… patent damages experts

often rely on technical expertise outside of their field ….”), overruled on other

grounds, Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015).




4
 Salazar’s Opposition cites to this same testimony. Dkt. 164 at 12. The suggestion that Salazar
somehow “trie[d] to pull a fast one” by the placement of the citation is baseless, desperate, and
petty; it should be rejected wholesale.
                                                 5
Case 2:20-cv-00004-JRG Document 179 Filed 12/02/20 Page 7 of 7 PageID #: 5352




                                            Respectfully submitted,


                                            /s/Geoff Culbertson
                                            Kelly Tidwell
                                            TX Bar No. 20020580
                                            kbt@texarkanalaw.com
                                            Geoffrey Culbertson
                                            TX Bar No. 24045732
                                            gpc@texarkanalaw.com
                                            PATTON, TIDWELL & CULBERTSON, LLP
                                            2800 Texas Boulevard
                                            Texarkana, Texas 75503
                                            T. 903-792-7080
                                            T. 903-792-8233

                                            Dariush Keyhani
                                            District of Columbia Bar No. 1031500
                                            Frances H. Stephenson
                                            New York registration No. 5206495
                                            Keyhani LLC
                                            1050 30th Street NW
                                            Washington, DC 20007
                                            T. 202.748.8950
                                            F. 202.318.8958
                                            dkeyhani@keyhanillc.com
                                            fstephenson@keyhanillc.com

                                            Attorneys for Plaintiff, Joe Andrew Salazar




                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with the Federal Rules of Civil Procedure. All other counsel of record not deemed to
have consented to electronic service were served with a true and correct copy of the foregoing by
U.S. Mail, CMRRR on this 2nd day of December, 2020.

                                                    /s/Geoff Culbertson
                                                    Geoffrey Culbertson




                                               6
